IN THE SUPREME COURT OF MISSISSIPPI

                      NO. 2014-CA-01606-SCT

CHARLES RAY CRAWFORD a/k/a CRAWFORD,
CHUCK a/k/a CHARLES CRAWFORD

v.

MARSHALL L. FISHER, COMMISSIONER,
MISSISSIPPI DEPARTMENT OF CORRECTIONS,
IN HIS OFFICIAL CAPACITY; EARNEST LEE,
SUPERINTENDENT, MISSISSIPPI STATE
PENITENTIARY, IN HIS OFFICIAL CAPACITY;
THE MISSISSIPPI STATE EXECUTIONER, IN
HIS OFFICIAL CAPACITY; AND UNKNOWN
EXECUTIONERS, IN THEIR OFFICIAL
CAPACITIES


DATE OF JUDGMENT:             10/29/2014
TRIAL JUDGE:                  HON. TOMIE T. GREEN
TRIAL COURT ATTORNEYS:        JAMES W. CRAIG
                              VANESSA JUDITH CARROLL
                              WILSON DOUGLAS MINOR
                              HAROLD EDWARD PIZZETTA, III
COURT FROM WHICH APPEALED:    CIRCUIT COURT OF THE FIRST JUDICIAL
                              DISTRICT OF HINDS COUNTY
ATTORNEYS FOR APPELLANT:      JAMES W. CRAIG
                              VANESSA JUDITH CARROLL
ATTORNEYS FOR APPELLEES:      OFFICE OF THE ATTORNEY GENERAL
                              BY: WILSON DOUGLAS MINOR
                                   HAROLD EDWARD PIZZETTA, III
                                   JASON L. DAVIS
                              JAMES M. NORRIS
NATURE OF THE CASE:           CIVIL - OTHER
DISPOSITION:                  REVERSED AND REMANDED - 12/15/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:
       EN BANC.

       KITCHENS, JUSTICE, FOR THE COURT:

¶1.    Charles Ray Crawford, a Mississippi death row inmate, filed a civil lawsuit, pursuant

to Title 42, United States Code, Section 1983, in the Chancery Court of the First Judicial

District of Hinds County, alleging various federal constitutional claims relating to the

anesthetic, a compounded version of pentobarbital not approved by the United States Food

and Drug Administration (FDA), to be utilized in his execution. The chancery court,

following a hearing, transferred the case to the Circuit Court of the First Judicial District of

Hinds County where the Mississippi Department of Corrections (MDOC) renewed its motion

to dismiss. The circuit court granted the motion to dismiss, holding that the Section 1983

claims were the same as or similar to issues which were at the time pending in the

Mississippi Supreme Court. For the reasons articulated below, we reverse the judgment and

remand the case to the circuit court.

                        FACTS AND PROCEDURAL HISTORY

¶2.    In 1994, a jury convicted Charles Ray Crawford of capital murder, rape, burglary, and

sexual battery, and he received a death sentence in the Circuit Court of Tippah County.

Crawford v. State, 716 So. 2d 1028 (Miss. 1998), cert. denied, 525 U.S. 1021, 119 S. Ct.

550, 142 L. Ed. 2d 458 (1998), reh’g denied, 525 U.S. 1021, 119 S. Ct. 1100, 143 L. Ed. 2d

99 (1999). On appeal, the Mississippi Supreme Court affirmed Crawford’s conviction and

death sentence. Id. at 1053.




                                               2
¶3.    Crawford sought a writ of habeas corpus in the United States District Court for the

Northern District of Mississippi, which was denied in 2008. Crawford v. Epps, 2012 WL

3777024, *4 (N.D. Miss. Aug. 29, 2012) (citing Crawford v. Epps, 228 WL 4419347 (N.D.

Miss. Sept. 25, 2008)). The United States Court of Appeals for the Fifth Circuit vacated

judgment and remanded the case for further consideration. Crawford, 2012 WL 3777024,

at *4 (citing Crawford v. Epps, 353 Fed. App’x 977, 994 (5th Cir. 2009)). On remand, the

district court dismissed Crawford’s petition for writ of habeas corpus with prejudice.

Crawford, 2012 WL 3777024, at *11. The Fifth Circuit affirmed. Crawford v. Epps, 531

Fed. App’x 511, 522 (5th Cir. 2013), cert. denied, 134 S. Ct. 1281, 188 L. Ed. 2d 313 (2014).

¶4.    The State’s February 24, 2014, Motion to Reset Execution Date was denied by the

Mississippi Supreme Court on March 31, 2014, because Crawford’s direct appeal from his

rape conviction remained pending. Crawford v. State, 2014-DP-01016-SCT (Miss. Mar. 31,

2014). This Court affirmed Crawford’s rape conviction. Crawford v. State, 192 So. 3d 905

(Miss. 2015), cert. denied, 136 S. Ct. 2527 (Mem.) (2016).

¶5.    Crawford sought leave in the Mississippi Supreme Court to file a successive petition

for post-conviction relief on February 25, 2014. This Court denied Crawford leave to proceed

on August 4, 2016. See Crawford v. State, 2016 WL 4141748 (Miss. Aug. 4, 2016).

Crawford’s motion for rehearing was denied by this Court on November 10, 2016.




                                             3
¶6.    Crawford, along with Michelle Byrom,1 filed the present Complaint for Equitable and

Injunctive Relief in the Chancery Court of the First Judicial District of Hinds County on

March 28, 2014. The complaint was filed under 42 U.S.C. § 1983 and alleged “violations and

threatened violations of . . . rights to due process and to be free from cruel and unusual

punishment under the First, Fifth, Eighth, and Fourteenth Amendments to the United States

Constitution and art. 3, sections 14, 24, and 28 of the Mississippi Constitution.”

¶7.    The MDOC filed a motion to dismiss under Mississippi Rules of Civil Procedure

12(b)(1) and 12(b)(6).The Chancery Court of the First Judicial District of Hinds County, after

a hearing on June 12, 2014, acknowledged in an order entered on July 21, 2014, that

Crawford had sought equitable and declaratory relief, but ruled that the “Complaint is

actually based upon alleged violations of Plaintiffs’ constitutional rights and seeks a

determination of the same.” Accordingly, finding the claims to be “legal in substance,” the

chancery court determined it lacked subject matter jurisdiction and transferred the case to the

Circuit Court of the First Judicial District of Hinds County.

¶8.    The MDOC renewed its motion to dismiss and the Circuit Court of the First Judicial

District of Hinds County granted the MDOC’s motion to dismiss on October 30, 2014, “as

Plaintiff Charles Crawford currently has the same or similar issues under review before the

Mississippi Supreme Court.” Crawford appealed both the chancery court’s order of transfer

and the circuit court’s order of dismissal on November 12, 2014.



       1
       Byrom’s claims in this case were dismissed voluntarily following the Mississippi
Supreme Court’s vacating her capital murder conviction. See Byrom v. State, 2014-DR-
00230-SCT (Miss. Mar. 31, 2014)

                                              4
                                        DISCUSSION

       1.      The circuit court erred in finding that Crawford had the same or
               similar claims pending before this Court at the time the present
               Section 1983 lawsuit was filed.

¶9.    The circuit court granted the MDOC’s motion to dismiss because “Plaintiff Charles

Crawford currently has the same or similar issues under review before the Mississippi

Supreme Court.” Crawford argues on appeal that no factual basis exists for the ruling

because Crawford’s motion for leave to file a successive petition for post-conviction relief

did not include the method-of-execution claim challenging Mississippi’s lethal injection

protocol, which was advanced in the present Section 1983 civil suit. The MDOC’s brief does

not respond to Crawford’s first assignment of error.

¶10.   To consider Crawford’s argument, this Court must look outside the record to

Crawford’s Motion for Leave to File Successive Petition For Post-Conviction Relief, filed

in this Court on February 25, 2014. “This Court takes judicial notice of its files.” In re Dunn,

166 So. 3d 488, 492 n.6 (Miss. 2013). In his motion for leave to file a successive petition for

post-conviction relief, Crawford presented no argument relating in any manner to the

method-of-execution issue that is pled in his Section 1983 suit. The circuit court’s order

therefore is factually mistaken. “‘When considering jurisdictional issues the Court sits in the

same position as the trial court, “with all facts as set out in the pleadings or exhibits, and may

reverse regardless of whether the error is manifest.”’” Canadian Nat’l Ry. Co. v. Waltman,

94 So. 3d 1111, 1115 (Miss. 2012) (quoting Knight v. Woodfield, 50 So. 3d 995, 998 (Miss.

2011)).



                                                5
¶11.   Because the dismissal clearly was erroneous, we reverse. We remand for a

consideration of the legal sufficiency of Crawford’s complaint under Mississippi Rule of

Civil Procedure 12(b)(6).

       2.     Challenges to the constitutionality of the State’s method of
              execution may be brought pursuant to 42 U.S.C. § 1983 in state
              court.

¶12.   The MDOC argues that the Uniform Post-Conviction Collateral Relief Act

(UPCCRA) provides Crawford’s exclusive remedy: “[t]he purpose [of the UPCCRA] is to

revise, streamline and clarify the rules and statutes pertaining to post-conviction collateral

relief law and procedures, to resolve any conflicts therein and to provide the courts of this

state with an exclusive and uniform procedure for the collateral review of convictions and

sentences.” Miss. Code Ann. § 99-39-3(1) (Rev. 2015) (emphases added).

¶13.   The MDOC correctly states that this Court has held that “[a] pleading cognizable

under the UPCCRA will be treated as a motion for post-conviction relief that is subject to

the procedural rules promulgated therein, regardless of how the plaintiff has denominated or

characterized the pleading.” Knox v. State, 75 So. 3d 1030, 1035 (Miss. 2011) (citing

Edmond v. Miss. Dep’t of Corrs., 783 So. 2d 675, 677 (Miss. 2001)). Moreover, MDOC

claims that “[b]y requesting an injunction prohibiting the State from carrying out his

execution, Crawford mounted a collateral attack against the execution of his death sentence.”

¶14.   Crawford, however, filed this civil action pursuant to 42 U.S.C. § 1983, which

provides the following:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or


                                              6
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

42 U.S.C. § 1983. In his Section 1983 suit, Crawford raises various constitutional claims

relating to the specific lethal injection drugs the MDOC intends to employ to carry out his

execution.

¶15.   The United States Supreme Court considered a similar case in which the plaintiff

challenged the constitutionality of Florida’s lethal injection protocol pursuant to Section

1983. Hill v. McDonough, 547 U.S. 573, 576, 126 S. Ct. 2096, 165 L. Ed. 2d 44 (2006). The

question before the Court was whether the plaintiff’s “claim must be brought by an action

for a writ of habeas corpus under the statute authorizing that writ . . . or whether it may

proceed as an action for relief under 42 U.S.C. § 1983. Id. The United States District Court

for the Northern District of Florida treated the Section 1983 claim as a petition for writ of

habeas corpus and dismissed it as successive, and the United States Court of Appeals for the

Eleventh Circuit affirmed. Id. at 578.

¶16.   The United States Supreme Court reversed and remanded, noting an important

distinction. Id. at 585. “‘Challenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus.’” Id. at 579 (quoting Muhammad

v. Close, 540 U.S. 749, 750, 124 S. Ct. 1303, 158 L. Ed. 2d 32 (2004) (per curiam)).

Conversely, “[a]n inmate’s challenge to the circumstances of his confinement . . . may be

brought under § 1983.” Id.



                                             7
¶17.   The Court applied Nelson v. Campbell, 541 U.S. 637, 644, 124 S. Ct. 2117, 158 L.

Ed. 2d 924 (2004), in which it had held that the plaintiff properly had used Section 1983, as

opposed to filing a petition for writ of habeas corpus, to challenge Alabama’s planned use

of a “cut down” procedure during his execution by lethal injection. The Court in Nelson had

observed that “[i]n a State such as Alabama, where the legislature has established lethal

injection as the preferred method of execution . . . a constitutional challenge seeking to

permanently enjoin the use of lethal injection may amount to a challenge to the fact of the

sentence itself.” Id. But the Court continued, “[a] suit seeking to enjoin a particular means

of effectuating a sentence of death does not directly call into question the ‘fact’ or ‘validity’

of the sentence itself—by simply altering its method of execution, the State can go forward

with the sentence.” Id.

¶18.   The Hill Court likewise observed that, “[i]f the relief sought would foreclose

execution, recharacterizing a complaint as an action for habeas corpus might be proper.” Hill,

547 U.S. at 582. The Court found that Hill’s “complaint does not challenge the lethal

injection sentence as a general matter but seeks instead only to enjoin the respondents ‘from

executing [Hill] in the manner they currently intend.’” Id. at 580. Specifically, Hill claimed

that “the anticipated protocol allegedly causes ‘a foreseeable risk of . . . gratuitous and

unnecessary’ pain.” Id. And “[a]lthough the injection of lethal chemicals is an obvious

necessity for the execution, Hill alleges that the challenged procedure presents a risk of pain

the State can avoid while still being able to enforce the sentence ordering a lethal injection.”

Id. at 581. The Court further determined that “Hill’s challenge appears to leave the State free



                                               8
to use an alternative lethal injection procedure . . .” and that “[u]nder these circumstances a

grant of injunctive relief could not be seen as barring the execution of Hill’s sentence.” Id.

at 580-81.

¶19.   Here, as in Hill, Crawford has alleged that the “MDOC’s decision to use compounded

drugs, specifically a compounded anesthetic that has not been tested or approved by the

United States Food and Drug Administration (‘FDA’), means that Plaintiffs may be

conscious throughout their executions and will experience a torturous death by suffocation

and cardiac arrest.” Crawford is not seeking to preclude Mississippi from carrying out his

execution by lethal injection altogether. He asserts that Mississippi’s planned use of

compounded lethal injection drugs presents an unnecessary risk of inflicting gratuitous pain

during the execution in violation of the Eighth and Fourteenth Amendments to the United

States Constitution and of Article 3, Sections 14 and 28, of the Mississippi Constitution.

¶20.   Further, state courts possess concurrent jurisdiction of suits brought pursuant to

Section 1983 with their federal counterparts. Felder v. Casey, 487 U.S. 131, 139, 108 S. Ct.

2302, 101 L. Ed. 2d 123 (1988) (citing Patsy v. Bd. of Regents of Fla., 457 U.S. 496, 506-

507, 102 S. Ct. 2557, 73 L. Ed. 2d 172 (1982)). “Without a doubt the courts of this State have

the authority to hear and adjudge a claim under § 1983.” City of Jackson v. Powell, 917 So.

2d 59, 74 (Miss. 2005) (citing Barrett v. Miller, 599 So. 2d 559, 564 (Miss. 1992)). “This

authority is present even though the statute is not specifically cited by name in the

complaint.” Powell, 917 So. 2d at 74 (citing Hood v. Miss. Dep’t of Wildlife Conservation,

571 So. 2d 263, 267 (Miss.1990)). “This authority is strengthened by the duty and obligation



                                              9
our courts have to enforce federally created rights.” Powell, 917 So. 2d at 74 (citing Burrell

v. Miss. State Tax Comm’n, 536 So. 2d 848, 863 (Miss. 1988)).

¶21.   The United States Supreme Court has held that method-of-execution claims may be

brought pursuant to Section 1983. Section 1983 claims are cognizable in state court.

Crawford may proceed with his Section 1983 claim in state court.

       3.      Whether the Chancery Court of the First Judicial District of Hinds
               County erred by transferring Crawford’s Section 1983 suit to the
               Circuit Court of the First Judicial District of Hinds County.

¶22.   On July 21, 2014, the Chancery Court of the First Judicial District of Hinds County

sua sponte ordered this case to be transferred to the Circuit Court of the First Judicial District

of Hinds County after finding the claims to be “legal in substance.” Crawford did not file a

notice of appeal until November 12, 2014, nor was a petition for interlocutory appeal timely

filed pursuant to Mississippi Rule of Appellate Procedure 5(a). Accordingly, the transfer

order is not before this Court at present and we decline to address the issue.

       4.      Whether Crawford’s complaint states a claim upon which relief
               can be granted.

¶23.   As discussed above, the Circuit Court of the First Judicial District of Hinds County

never ruled on the MDOC’s dismissal sought under Mississippi Rule of Civil Procedure

12(b)(6), but instead granted dismissal because “Crawford currently has the same or similar

issues under review before the Mississippi Supreme Court.” Because of the mistaken factual

basis upon which the circuit court granted the MDOC’s motion to dismiss, we remand this

case for a consideration of the sufficiency of Crawford’s complaint under Mississippi Rule

of Civil Procedure 12(b)(6).


                                               10
                                     CONCLUSION

¶24.   Because the Circuit Court of the First Judicial District of Hinds County erroneously

dismissed Crawford’s Section 1983 lawsuit on the basis of a factual misapprehension, we

reverse and remand.

¶25.   REVERSED AND REMANDED.

       DICKINSON, P.J., LAMAR, KING AND COLEMAN, JJ., CONCUR.
WALLER, C.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
RANDOLPH, P.J., AND BEAM, J.; MAXWELL, J., JOINS IN PART. MAXWELL,
J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY WALLER, C.J.;
RANDOLPH, P.J., AND BEAM, J., JOIN IN PART.

       WALLER, CHIEF JUSTICE, DISSENTING:

¶26.   It is clear that Crawford’s claims fall squarely within the purview of the Mississippi

Uniform Post-Conviction Collateral Relief Act (UPCCRA). Crawford’s effort to disguise

a collateral attack on his sentence as a civil-rights lawsuit under Section 1983 adds yet

another avenue or layer of litigation to obfuscate and confuse the orderly administration of

justice. Because the Section 1983 action filed by Crawford in chancery court is nothing more

than an attempt to skirt the procedural requirements of the UPCCRA, I respectfully dissent.

                                      DISCUSSION

       I.     Cases discussing the relationship between federal habeas corpus
              and Section 1983 are inapplicable to the instant case.

¶27.   It is inescapable that Crawford’s method-of-execution claim is a collateral attack on

his death sentence. Therefore, this case is controlled by the UPCCRA, the “exclusive and

uniform procedure for the collateral review of convictions and sentences.” Miss. Code Ann.

§ 99-39-3(1) (Rev. 2015). Indeed, Crawford concedes that he could have filed his claim as


                                             11
a petition for post-conviction relief under the UPCCRA. Nevertheless, the majority finds that

Crawford is not bound by the UPCCRA because Crawford “filed his civil action pursuant to

42 U.S.C. § 1983[.]” But the label ascribed to Crawford’s claim does not change its

substance, as Section 1983 “is not itself a source of substantive rights.” Baker v. McCollan,

443 U.S. 137, 144 n.3, 99 S. Ct. 2689, 61 L. Ed. 2d 433 (1979).

¶28.   In support of its holding that Crawford’s attack on his death sentence may proceed as

a Section 1983 action independent of the UPCCRA, the majority relies on the United States

Supreme Court’s holdings in Nelson v. Campbell, 541 U.S. 637, 124 S. Ct. 2117, 158 L. Ed.

2d 924 (2004), and Hill v. McDonough, 547 U.S. 573, 126 S. Ct. 2096, 165 L. Ed. 2d 44

(2006), which were based on principles of federal law which have no application to this case.

Critically, the inmates in Nelson and Hill filed challenges to their death sentences in federal

court, not state court. This distinction is important because “[f]ederal law opens two main

avenues to relief on complaints related to imprisonment: a petition for habeas corpus . . . and

a complaint under [Section 1983].” Hill v. McDonough, 547 U.S. 573, 579, 126 S. Ct. 2096,

165 L. Ed. 2d 44 (2006). Thus, the question presented in Nelson and Hill was whether the

inmates’ method-of-execution claims were required to be filed as habeas corpus proceedings,

or whether they could proceed as actions for relief under Section 1983. The basis for the

Court’s holding that the inmates’ claims could proceed under Section 1983 was the fact that

those claims, if successful, would not invalidate their sentences. See Nelson, 541 U.S. at

643; Hill, 547 U.S. at 580-81. Their claims, therefore, were removed from the narrow scope

of habeas corpus. “Habeas lies to enforce the right of personal liberty; when that right is



                                              12
denied and a person confined, the federal court has the power to release him. Indeed, it has

no other power; it cannot revise the state court judgment; it can act only on the body of the

petitioner.” Fay v. Noia, 372 U.S. 391, 430-31, 83 S. Ct. 822, 9 L. Ed. 2d 837 (1963),

overruled in part on other grounds in Wainwright v. Sykes, 443 U.S. 72, 97 S. Ct. 2497, 53

L. Ed. 2d 594 (1977). Put another way, federal habeas-corpus relief was unavailable to the

inmates in Nelson and Hill. But unlike federal habeas corpus, the UPCCRA is broad enough

to encompass the relief Crawford seeks.

¶29.   The relationship between federal habeas corpus and Section 1983 is irrelevant to

Crawford’s case, as he filed his complaint in state court. Additionally, Nelson and Hill do

not address the application of state-law, post-conviction procedures, such as the UPCCRA,

to Eighth-Amendment, method-of-execution claims filed in state court, such as the instant

case. And finally, the UPCCRA does not feature limitations in its scope similar to federal

habeas corpus. Accordingly, Hill and Nelson provide no support for the majority’s holding.

       II.    Crawford’s challenge to his death sentence is controlled by the
              UPCCRA.

¶30.   The UPCCRA applies to “[a]ny person sentenced by a court of record of the State of

Mississippi” and allows a petitioner to attack collaterally his or her conviction or sentence

“upon any grounds of alleged error heretofore available under any common law, statutory or

other writ, motion, petition, proceeding or remedy.” Miss. Code Ann. § 99-39-5(1)(j) (Rev.

2015). Crawford’s characterization of his method-of-execution claim as a Section 1983

action, rather than a petition for post-conviction relief, is unavailing, as “[a] pleading

cognizable under the UPCCRA will be treated as a motion for post-conviction relief that is


                                             13
subject to the procedural rules promulgated therein, regardless of how the plaintiff has

denominated or characterized the pleading.” Knox v. State, 75 So. 3d 1030, 1035 (Miss.

2011) (citing Edmond v. Miss. Dep’t of Corrs., 783 So. 2d 675, 677 (Miss. 2001)).

Crawford’s complaint is a collateral attack on his sentence, no matter how peripherally he

attempts to characterize it. At the heart of his complaint, Crawford seeks to enjoin the State

from executing him in a certain manner, without offering a readily available and

constitutionally adequate alternative. Thus, while his complaint does not attack directly the

general validity of his death sentence, it has the same practical effect under the facts

presented.

¶31.   This Court has reviewed similar claims under the UPCCRA. In Spicer v. State, 973

So. 2d 184, 207 (Miss. 2007), a death-row inmate sought leave to seek post-conviction relief

on the ground that “the use of pavulon, the second drug in Mississippi’s lethal injection

protocol, . . . amounts to an unconstitutional prior restraint on speech” in violation of the First

Amendment. He also raised an Eighth-Amendment claim challenging the State’s use of

sodium pentothal, the first drug in Mississippi’s lethal-injection protocol at the time. Id. This

Court reviewed the merits of the prisoner’s claims and found his lethal-injection challenges

to be without merit; however, this Court granted the prisoner’s petition in part on a separate

issue and allowed him to proceed in the trial court with an evidentiary hearing. Id. at 211.

See also Chamberlin v. State, 55 So. 3d 1046, 1056 (Miss. 2010) (finding petitioner’s

method-of-execution claim to be procedurally barred under the UPCCRA); King v. State, 23




                                                14
So. 3d 1067, 1071 (Miss. 2009) (same); Jordan v. State, 918 So. 2d 636, 661-62 (Miss.

2005) (same).

¶32.    In addition, this Court has rejected litigants’ attempts to file claims cognizable under

the UPCCRA in chancery court on the sole ground that they sought equitable relief. For

example, in Knox, a group of inmates filed a complaint in chancery court alleging violations

of their constitutional rights to counsel and requesting various equitable relief, including an

injunction requiring the State to appoint them competent post-conviction counsel and

allowing them to file successive petitions for post-conviction relief.2 Knox, 75 So. 3d at

1032.       The chancery court dismissed the case, finding that it lacked subject-matter

jurisdiction. Id. at 1034. This Court affirmed the chancery court’s dismissal, holding that the

inmates’ claims were cognizable under the UPCCRA, and finding that the relief requested

by the inmates would require the chancellor to interfere with, and even contravene, the

UPCCRA’s procedural provisions. Id. at 1035-36. This Court concluded that it was “fully

capable of considering the inmates’ claims in individual applications to file a motion for

post-conviction relief.” Id. at 1036.

        III.     Because Crawford seeks to invalidate his death sentence, leave first
                 must be sought in the Supreme Court.

¶33.    This is a death-penalty case that has been subject to a direct appeal, UPCCRA

litigation, and federal habeas review. Accordingly, the UPCCRA and the procedural rules

applicable to death-sentenced inmates established by this Court in Rule 22(c) of the Rules

of Appellate Procedure require Crawford to file an application with this Court seeking leave

        2
            Crawford’s attorney in this case was the inmates’ attorney in Knox.

                                               15
to proceed in the trial court with a petition for post-conviction relief. Miss. Code Ann. § 99-

39-27 (Rev. 2015); Miss. R. App. P. 22(c)(5). Crawford cannot circumvent this requirement

by labeling his claim a “Section 1983 action.” Nor does the Supremacy Clause bar this Court

from imposing neutral rules of judicial administration on Crawford’s attempt to seek a

federal remedy in state court. As a general rule, States “have great latitude to establish the

structure and jurisdiction of their own courts. In addition, States may apply their own neutral

procedural rules to federal claims, unless those rules are pre-empted by federal law.”Howlett

v. Rose, 496 U.S. 356, 372, 110 S. Ct. 2430, 110 L. Ed. 2d 332 (1990) (quotation and

citations omitted). Crawford’s complaint seeks a determination of constitutional law and an

injunction prohibiting the State from executing him in a particular way. Through the

enactment of the UPCCRA, the Legislature has decided that, under the facts of this case, this

Court has exclusive subject-matter jurisdiction over such a claim, as well as the exclusive

authority to grant the relief Crawford seeks.

                                       CONCLUSION

¶34.   Because Crawford’s method-of-execution claim is a collateral attack on his death

sentence, he is bound by the procedural provisions of the UPCCRA and Rule 22, which

require him to file his claim with this Court in the first instance. Thus, I would find that the

trial court reached the correct result in dismissing Crawford’s complaint. For these reasons,

I respectfully dissent.

     RANDOLPH, P.J., AND BEAM, J., JOIN THIS OPINION. MAXWELL, J.,
JOINS THIS OPINION IN PART.

       MAXWELL, JUSTICE, DISSENTING:


                                                16
¶35.   I agree the circuit court’s stated reason for dismissing Crawford’s complaint was

wrong—something even the State concedes. But dismissal was still the right result. Despite

its characterization, Crawford’s complaint does not plead a cognizable Section 19833

method-of-execution claim, because Crawford failed to allege a known and available

alternative execution procedure. Because there is no reason to remand a fatally defective

complaint back to circuit court, I dissent.

¶36.   As the majority points out, in Hill v. McDonough, the United States Supreme Court

recognized that a claim that merely challenges the method of execution—versus execution

itself—may be brought under Section 1983. Hill, 547 U.S. 573, 126 S. Ct. 2096, 165 L. Ed.

2d 44 (2006). But the majority neglects to mention that, since Hill, the Supreme Court has

more clearly distinguished the substantive elements of an Eighth Amendment method-of-

execution challenge—as opposed to a claim seeking habeas corpus relief. Glossip v. Gross,

135 S. Ct. 2726, 192 L. Ed. 2d 761 (2015); Baze v. Rees, 553 U.S. 35, 128 S. Ct. 1520, 170

L. Ed. 2d 420 (2008).

¶37.       In Hill, the Supreme Court cautioned that, “[i]f the relief sought would foreclose

execution, recharacterizing a complaint as an action for habeas corpus might be proper.”

Hill, 547 U.S. at 582, 126 S. Ct. at 2103 (emphasis added). But because the relief sought in

that case “appear[ed] to leave the State free to use an alternative lethal injection procedure,”

the Supreme Court permitted the method-of-execution challenge to proceed. Hill, 547 U.S.




       3
           42 U.S.C. § 1983.

                                              17
at 580-81, 126 S. Ct. at 2102 (“Under these circumstances a grant of injunctive relief could

not be seen as barring the execution of Hill’s sentence.”).

¶38.   But in Baze, the Supreme Court took the opportunity to specifically “address[] the

substantive elements of an Eighth Amendment method-of-execution claim[.]” Glossip, 135

S. Ct. at 2739 (emphasis added) (discussing Baze, 553 U.S. 35, 128 S. Ct. 1520). And in

doing so, “it made clear that the Eighth Amendment requires a prisoner to plead and prove

a known and available alternative.” Id. Following Baze, the Supreme Court rejected a

method-of-execution claim in Glossip because it “failed to identify a known and available

alternative method of execution that entails a lesser risk of pain, a requirement of all Eighth

Amendment method-of execution claims.” Glossip, 135 S. Ct. at 2731.

¶39.   Like Glossip, Crawford’s complaint does not contain this required substantive element

of an Eighth Amendment method-of-execution claim. Crawford has not alleged there exists

a drug readily available to the MDOC that would significantly reduce the risk of pain during

his execution. Nor has he identified any other alternative execution method that is feasible

and readily implemented. So he fails to meet even the minimal pleading requirement.

¶40.   Instead, what Crawford does allege is that the MDOC’s drug protocol carries risks that

the anesthetic may be “sub-potent” and cause him to feel effects of the other drugs

administered to carry out his death sentence. But this allegation, even if true, falls short of

establishing an Eighth Amendment method-of-execution claim. See Baze, 553 U.S. at 50,

128 S. Ct. at 1531. “[B]ecause it is settled that capital punishment is constitutional,” the

Supreme Court has reasoned that “it necessarily follows that there must be a constitutional



                                              18
means of carrying it out.” Glossip, 135 S. Ct. at 2732-33 (quoting Baze, 547 U.S. at 47, 128

S. Ct. at 1529). And “[s]imply because an execution method may result in pain, either by

accident or as an inescapable consequence, does not establish the sort of ‘objectively

intolerable risk of harm’ that qualifies as cruel and unusual.” Baze, 553 U.S. at 50, 128 S.

Ct. at 1531. Rather, what qualifies as cruel and unusual punishment is “the deliberate

infliction of pain for the sake of pain”—over and above that arising from carrying out the

death sentence. Id. at 48, 128 S. Ct. at 1530 (emphasis added). So under existing law, for

Crawford to establish a method-of-execution claim, he must plead and prove (1) that the

State has an “alternative procedure . . . [that is] feasible, readily implemented, and in fact

significantly reduce[s] a substantial risk of severe pain,” and (2) the State “refuses to adopt

such an alternative in the face of these documented advantages.” Id. at 52, 128 S. Ct. at

1532.

¶41.    Here, Crawford has made no such assertions. So on its face, his complaint does not

plead an Eighth Amendment method-of-execution claim. Thus, it cannot brought as a

Section 1983 action. Instead, I agree with Chief Justice Waller’s recharacterization of

Crawford’s complaint as seeking habeas corpus relief. See Hill, 547 U.S. at 582, 126 S. Ct.

at 2103. As such, Crawford had to file his complaint with this Court, not the circuit court.

See Miss. Code Ann. § 99-39-7 (Rev. 2015); M.R.A.P. 22. And by no means could

Crawford seek his requested relief in chancery court.4 Knox v. State, 75 So. 3d 1030, 1035

        4
        While the majority dodges this issue, in my view, the chancery court would still lack
subject-matter jurisdiction even if Crawford’s complaint had asserted a cognizable Section
1983 method-of-execution claim. I agree with the Florida Supreme Court that a Section
1983 method-of-execution claim—though technically civil—is “quasi-criminal.” See

                                              19
(Miss. 2011) (“Claims cognizable under the UPCCRA are outside the equity jurisdiction of

the chancery court.”).

¶42.   Because Crawford’s complaint, on its face, substantively and procedurally fails, the

circuit court’s judgment reached the right result—dismissal—and should be affirmed.

Therefore, I dissent.

     WALLER, C.J., JOINS THIS OPINION. RANDOLPH, P.J., AND BEAM, J.,
JOIN THIS OPINION IN PART.




Darling v. State, 45 So. 3d 444, 452-53 (Fla. 2010). And as a matter of Mississippi
constitutional law, “chancery courts do not hear criminal cases[.]” In re Bell, 962 So. 2d
537, 543 (Miss. 2007) (citing Miss. Const. art. 6, § 159). Consequently, they lack “the
jurisdiction to enjoin . . . or to otherwise interfere with” criminal sentences, including
executions. Id. at 540.

                                            20